Opinion of the Court, delivered by


Scott, Judge.

Glasgow, and others, sued Ashby by petition in debt, on a note for seventy-four dollars and fifty-seven cents; judgment was recovered for the amount cf the note, with damages and costs. At a subsequent term of the court, a motion was made to set aside the judgment for costs entered against the defendant below, which motion was oveiruled. This is the errror assigned, for which a reversal of the judg- . mentis sought.
When a final judgment is- rendered in a cause, and that judgment is erroneous, it may, during the term at which it was rendered, be set aside for during a term all the pro-cee¿iugs are in the breast of. the court, and they may be altered or vacated as justice requires. , But when the term is Past> then the control of the court ceases, and no alteration amendment can be made,-but such as is authorised by the A statute of jeofails .and amendments. An error m the court, in rendering judgment, is not cured by the statute of jeofails, it can only be.corrected by appeal, or writ of error, But as the whole-record ismo.w before the court, and as.it aPPears ^iat cause was properly cognizable, before a justice of the-peace, the suit'haying been commenced before . amendatory .of .the.act, regulating justices courts, , approved February 16th, L841, judgment for costs,should . haye been entered against the plaintiff;.below. .Sep4th geo... *3211st article of the act concerning justices’ courts, 346. The judgment of the circuit court, as to costs, is reversed, directions to enter a judgment for costs against the plaintiff', and the cause remanded.
Where a suit, properly cognizable before a justice of the peace, is commenced in the circuit court, judgment for costs should he rendered against the plaintiff.